NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 14 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30236

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00087-SPW-1

 v.

STEVEN WARREN BAKER,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted April 11, 2022**

Before:      McKEOWN, CHRISTEN, and BRESS, Circuit Judges.

      Steven Warren Baker appeals from the district court’s order denying his

motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Baker contends that the district court erred by categorically rejecting his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
argument that his family circumstances warranted compassionate release. Even if

Baker is correct, we see no cause to remand. Baker did not substantiate his claim

regarding his family circumstances, just as he failed to substantiate his asserted

medical conditions. On this record, we agree with the district court that Baker did

not meet his burden to establish extraordinary and compelling reasons for

compassionate release.

      We do not reach Baker’s additional argument that the 18 U.S.C. § 3553(a)

factors weigh in favor of release because the district court did not decide that issue,

nor was it required to do so after it determined that Baker had not shown

extraordinary and compelling reasons for release. See United States v. Keller, 2

F.4th 1278, 1284 (9th Cir. 2021) (“[A] district court that properly denies

compassionate release need not evaluate each step.”).

      AFFIRMED.




                                           2                                    21-30236